DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.
 	Receipt is acknowledged of amendment and remarks filed on 2/25/21.
Status of claims
 Claims 3 and 5-6 are cancelled. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/22/20.
Claims 1-2, 4, and 7-15 are examined in the application and the generic claim is examined to the extent that it reads on sodium polystyrene sulfonate as the at least one sulfonate-based copolymer and polyurethane-34 as the at least one polyurethane dispersion.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.
There is no support for the expression “ wherein the at least one sulfonate-based copolymer is a polystyrene sulfonate salt present at from about 0.5% to less than 2% “  at paragraphs 36 and 49 of the application as filed pointed out by applicants at page 2, first paragraph. See below for paragraphs 36 and 49 of the application as filed.

    PNG
    media_image1.png
    89
    487
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    475
    471
    media_image2.png
    Greyscale


Applicants attention is drawn to ¶ [0034].

    PNG
    media_image3.png
    481
    534
    media_image3.png
    Greyscale



The above paragraph does not support “ less than  2%”.
Applicants attention is  also drawn to ¶ [0044]. See below.

    PNG
    media_image4.png
    578
    567
    media_image4.png
    Greyscale

The above paragraph does not support “ less than  2%” sodium polystyrene sulfonate.
The following rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2006/0013785 (‘785) and US 2016/0175236 (‘236).
US ‘785 teaches hair styling gels comprising a combination of gel former and at least one-hair fixing polymer (abstract). US ‘785 under claim 1 claims combination of gel former and at least one-hair fixing polymer along with UV filter. See claim 5 for the gel former, which includes among other polymers “at least one polyurethane” and see claim 9 for the fixing polymer which can be anionic polymer and the species is claimed “sodium polystyrene 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)	

All the examples teaches the carrier which is water (claim 1 for cosmetically acceptable carrier and claim 12 for water). US ‘785 at ¶ [0083] teaches viscosity of the compositions which is  500-50,000mPas and this is same claimed in claim 13, which is 15,000-40,000cpc. The claimed viscosity also overlaps with the viscosity taught by US ‘785. All the examples and claims are to gel (claim 14).
The difference between US ‘785 and instant application is US ‘785 claims “at least one polyurethane” and does not teach the claimed polyurethane species “polyurethane-34”.
However, US ‘236 teaches hair styling compositions comprising latex polymers and under table 3 teaches the curl retention for BAYCUSAN C1001 and this is 96.9% and see ¶ [0301] for BAYCUSAN C1001, which is dispersion of  polyurethane-34 (claims 1 and 7-8). See also claim 13 for polyurethane-34. See ¶ [0222] for the amount of latex polymer which can be acrylate or polyurethane and this amount is about 0.1 to about 30% and the claimed amount from about 1.5 % to about 10% is within this amount (claim 4). US ‘236 at ¶ [0222] teaches that the compositions can be in the form of foam, lotion, emulsion, lotion, spray, gel, mousse or cream (claims 14-15). The amount of sodium polystyrene sulfonate and polyurethane-34 are within the amount taught by both the reference sand thus meet the ratio of claim 2. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of US’785 having the fixing polymer, which is sodium polystyrene sulfonate and UV filter and add is polyurethane-34 taught .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2006/0013785 (‘785) and US 2016/0175236 (‘236) as applied to claims 1-2, 4, 7-9 and 12-15 and further in view of US 2012/0244083 (‘083).
References above do not teach the limitation of claims 10-11.
US ‘083 teaches hair styling emulsion foam and teaches at ¶ [0009] fatty alcohols and fatty alcohol can be cetyl alcohol, stearyl alcohol, behenyl alcohol, myristyl alcohol and  lauryl alcohol (claim 11)  and the amount is 1-25% at ¶ [0010] and the claimed amount 0.1 to about 7% overlaps with the amount taught by US ‘083.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of US’785 having the fixing polymer, which is sodium polystyrene sulfonate and UV filter and add polyurethane-34 taught and claimed by US ‘236 since US ‘785 claims and teaches “polyurethane” as the gel former and add the fatty alcohol taught by US ‘083 in analogous hair styling compositions with the reasonable expectation of success that the modified compositions are useful for styling the hair. This is a prima facie case of obviousness. 
Applicants argue both the 103 rejections together and examiner will address the same.
Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive. 
Applicants argue:
“One skilled in the art reading Lauscher (785) would note that Lauscher requires more than 2% by weight of at least one UV filter (abstract, claim 1). The UV filter includes at least one sulfonic acid/salt group (Lauscher: abstract, paragraphs [0031], [0033], [0034]). Lauscher’s hair gel is designed to provide protection for the skin, hair, and/or dyed hair colors from exposure to UV light (abstract). Tan is silent as to protection for the skin and hair or dyed hair colors from exposure to UV light. By combining Lauscher with Tan and/or Schmid, one would not expect or aim to lower the percentage of the UV filter in Lauscher, as doing so would negatively impact Lauscher’s UV filtering performance. Accordingly, one skilled in the art would have no motivation to combine these three references, as they contradict each other in certain aspects of product performance, and such modifications would render the product unsatisfactory for its intended purpose “.
The above argument is not at all clear to the examiner especially applicants argument pointing to UV filter at paragraphs [0031], [0033], [0034]. Sodium polystyrene sulfonate is drawn to fixing polymer of US ‘785 and US ‘785 teaches hair styling in the form a gel having a gel former , UV filter and hair-fixing polymer and teaches preferred embodiment  at ¶¶[0084-0087] :

    PNG
    media_image5.png
    299
    492
    media_image5.png
    Greyscale


Thus US ‘785 teaches the preferred fixing polymer is anionic or non-ionic or the combination of anionic and non-ionic. See also claim 13 of US ‘785. US ‘785 under claim 9 claims anionic polymers and claims the elected species sodium polystyrene sulfonate.
One of ordinary skill in the hair care art would modify example 2 or 8 by substituting the anionic polymer, which is “ vinyl acetate/crotonate” copolymer  with another functional equivalent anionic polymer which is sodium polystyrene sulfonate claimed in US ‘785 and combine with  the combination of DC HMW2220:BAYCUSAN C10001 exemplified in tabled 3 of US ‘236 with the reasonable expectation of success that the modified compositions exhibit i) hair fixing action ii) light protective action iii) clear or transparent gels which have high stability regarding consistency iv) optical impression during long storage times v)high curl retention vi) conditioning, smother and soft film on hair vi) non-tacky/non-sticky feel and vii) very good hair quality or feel to the touch.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619